Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites the following:
	A device management system, comprising:
	multiple image forming apparatuses; and
	a device management apparatus communicably connected to the multiple image forming apparatuses via a network,
	the image forming apparatus including
	a maintainable component being a replaceable component,
	a storage device configured to store a threshold of a parameter, the parameter being obtained after an operation, where an operation about the maintainable component is treated as a normal operation, and
	a communication device configured to, where the parameter exceeds the threshold after an operation and where the maintainable component has a failure, send a cumulative number of fed sheets at that time to the device management apparatus,
	the device management apparatus including
	a storage device configured to store a number of fed sheets in an early failure period, the number of fed sheets in the early failure period being a certain number of fed sheets and being a preset number of fed sheets, which is treated as an early failure where the maintainable component has a failure, and
	a controller circuitry configured to
	calculate a failure density depending on a number of fed sheets based on a number of fed sheets at a time when a failure occurred in the maintainable component, which is received from the multiple image forming apparatuses, and
	output information about replacement of the maintainable component based on the failure density to the number of fed sheets in the early failure period from a number of fed sheets at a time when the parameter exceeds the threshold after an operation, which is received from one image forming apparatus.
	 Generally the prior arts teach methods for detecting errors in image forming apparatuses and outputting information about replacement of the erroneous component. The claimed invention builds on the prior arts and details a specific method for collecting, analyzing and determining which components are in error and need replacement. Accordingly, the invention as claimed is allowable. Independent claim 4 recites similar limitations to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113